Citation Nr: 1627613	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial increased rating for a low back disability, evaluated as 10 percent disabling prior to September 6, 2013 and as 40 percent disabling thereafter.

4.  Entitlement to an initial increased rating for a cervical spine disability, evaluated as noncompensable (0%) disabling prior to October 18, 2013, and as 20 percent disabling thereafter.

5.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.

6.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.

7.  Entitlement to an initial compensable rating for bilateral restless leg syndrome.
8.  Entitlement to an initial increased rating for post concussive syndrome, to include headaches, evaluated as noncompensable (0%) disabling prior to September 6, 2013, and as 40 percent disabling thereafter.

9.  Entitlement to a total disability rating, based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 1982 and from June 2006 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita Kansas.

In June 2011, the Veteran testified at a Board videoconference hearing.  The hearing transcript is of record.  The Veterans Law Judge who conducted the June 2011 hearing is no longer employed by the Board, and while the Veteran was offered a hearing before another Veterans Law Judge in April 2016; he declined the opportunity.

In August 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In a November 2013 rating decision, the RO granted an increased rating of 40 percent for the service-connected low back disability, effective September 6, 2013; an increased rating of 20 percent for the service-connected cervical spine disability, effective October 18, 2013; and an increased rating of 40 percent for post concussive syndrome, to include headaches.  The issues of an increased rating for a low back disability, a cervical spine disability and post concussive syndrome, to include headaches remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Because the Veteran claims that he is unemployable due to his service-connected disabilities, including those currently on appeal, the issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  The RO recently denied his TDIU claim in an October 2013 rating decision, but particularly in light of favorable rating determinations herein, the issue should be reconsidered.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for post concussive syndrome, to include headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right and left knee disabilities are manifested by degenerative arthritis with limitation of flexion, which is not limited to 30 degrees; and limitation of extension, which is not limited to 10 degrees, even with consideration of pain; there is no evidence of semilunar cartilage impairment, recurrent subluxation or instability, tibia or fibula impairment or ankylosis.

2.  Prior to September 6, 2013, the Veteran's low back disability was manifested by forward flexion of no less than 84 degrees, with consideration of pain, and combined range of motion of the thoracolumbar spine far in excess of 120 degrees, with consideration of pain; there was no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis.

3.  For the period beginning September 6, 2013, the Veteran's low back disability has been manifested by severe limitation of motion and pain; ankylosis of the spine is not shown.

4.  For the period prior to October 18, 2013, the Veteran's cervical spine disability was manifested by forward flexion of more than 30 degrees, with no pain, and combined range of motion of more than 170 degrees.

5.  For the period beginning October 18, 2013, forward flexion of the cervical spine has not been limited to 15 degrees, and there is no ankylosis of the spine.

6.  The Veteran's right and left hip disabilities are manifested by subjective symptoms of pain, but flexion is not limited to 30 degrees or the functional equivalent thereof, motion is not lost beyond 10 degrees on abduction, and there is no ankylosis of the hips.

7.  For the period prior to October 8, 2013, the Veteran's bilateral restless leg syndrome was manifested by complaints of twitching and moving of the legs and paresthesias and dysesthesias of the lower extremities; there is no evidence of incomplete paralysis of the sciatic nerve.

8.  For the period beginning October 8, 2013, the Veteran's bilateral restless leg syndrome was manifested by no more than mild incomplete paralysis of the sciatic nerve of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the right or left knee disabilities have not been met at any time during the appeal.  38 U.S.C.A. 
§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2015).

2.  For the period prior to September 6, 2013, the criteria for a rating in excess of 10 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2014); 38 C.F.R §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2015).

3.  For the period beginning September 6, 2013, the criteria for a rating in excess of 40 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2014); 38 C.F.R §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2015).

4.  For the period prior to October 18, 2013, the criteria for a compensable rating for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2015).

5.  For the period beginning October 18, 2013, the criteria for a rating in excess of 20 percent for the cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2015).

6.  The criteria for a rating in excess of 10 percent for the left hip disabilities have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2015).

7.  For the period prior to October 8, 2013, the criteria for a compensable rating for bilateral restless leg syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8620 (2015).

8.  For the period beginning October 8, 2013, the criteria for a 10 percent rating, but no more, for bilateral restless leg syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Right and Left Knee Disabilities

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

Analysis

On VA examination in June 2008, the Veteran reported a constant, dull, aching pain in the bilateral knees, which was worse with activity and sharp with flare-ups.  He also reported swelling with activity, along with instability, stiffness, weakness and effusion.  He denied giving way, deformity, episodes of dislocation or subluxation and locking episodes.  Upon examination, he walked with a cane and a limp, but there was no evidence of abnormal shoe wear pattern.  Left knee range of motion included normal extension at 0 degrees with flexion limited to 105 degrees.  Right knee range of motion included normal extension at 0 degrees with flexion limited to 127 degrees.  He reported pain on motion, but there was no additional loss of range of motion with repetitive-use testing.  The examiner noted tenderness and swelling of the knees, with no evidence of crepitation, mass, clicks or snaps, grinding, instability, patellar abnormality or meniscus abnormality.  X-rays of the knees showed the medial and lateral compartments to be well-maintained, with no joint effusion, fracture or bone destruction identified.  The examiner diagnosed bilateral patellofemoral pain syndrome.

The September 2013 VA examination report shows findings of painful motion of the knees and X-ray evidence of degenerative arthritis.  Flexion of the knees was to 130 degrees, with pain at 90 degrees and extension was normal for both knees, with no evidence of painful motion.  The examiner did note functional impairment of the knees following repetitive testing, in that the Veteran had pain on movement, less movement than normal and disturbance of locomotion.  Muscle strength testing was 5/5 for both knees and there was no evidence of patellar subluxation/dislocation, and although the Veteran reported using knee braces regularly, there was no objective evidence of instability.  X-rays also showed mild genu valgus, bilaterally, but no evidence of genu recurvatum.

The Veteran is currently in receipt of 10 percent ratings for patellofemoral pain syndrome of the right and left knee, based on limitation of motion.  The Board finds that there is no basis to assign a rating in excess of 10 percent for either knee at any time during the appeal.  

In this regard, there is no evidence of record showing flexion limited to 30 degrees or extension limited to 15 degrees, even with consideration of pain.  Therefore, a higher rating under DC 5003 is not warranted.  Moreover, as there is no evidence of ankylosis of the knees, recurrent subluxation or lateral instability, tibia or fibula impairment, dislocated semilunar cartilage, removal of the semilunar cartilage of the knees or genu recurvatum, separate ratings under Diagnostic Codes 5256-5259, 5262 or 5263 are not warranted.

The Board also finds that ratings in excess of 10 percent are not warranted for any period on appeal under DeLuca.  The Veteran has consistently complained of chronic bilateral knee pain throughout the appeal period.  This is the basis for the current rating.  Nevertheless, on examination in June 2008 and September 2013, the Veteran was able to perform forward flexion to at least 127 degrees, which is almost normal, even with pain.  Furthermore, although the examiner noted functional impairment after repetitive testing in the form of pain on movement, less movement than normal and disturbance of locomotion, the examiner also noted that that there was no additional loss of motion following repetitive use testing.  

Moreover, the Board notes that it is evident that the Veteran's functional impairment was already considered with the assignment of the current 10 percent ratings, which were essentially assigned for painful motion.  Moreover, even with consideration of pain, range of motion of the knees has not been nearly reduced enough to warrant a rating in excess of 10 percent under any of the applicable diagnostic codes.  Therefore, the Board finds that ratings in excess of 10 percent for the right and left knee, based on functional impairment, are also not warranted.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has found no other section that provides a basis upon which to assign a higher schedular rating or separate compensable schedular evaluation for the right or left knee disability.  The Veteran is competent to report the symptoms of his bilateral knee disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for higher schedular ratings, as discussed above.  

Back Disability

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the cervical spine when there is forward flexion greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is warranted for disability of the cervical spine when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for disability of the cervical spine when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire cervical spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Period Prior to September 6, 2013

In order for the Veteran to receive a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, his low back disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

On VA examination in June 2008, the Veteran complained of low back pain at least weekly, described as a dull ache, which worsened with activity.  He also reported mild, intermittent sharp pain that occurred once or twice a week, after strenuous activity.  He also reported symptoms of decreased motion, stiffness, weakness and spasm.  He noted that his medication and physical therapy at home provided moderate relief.  Upon examination, there was no objective evidence of abnormalities of thoracic sacrospinalis, including spasm, atrophy, guarding, tenderness or weakness.  There was also no objective evidence of abnormal spinal curvatures.  Posture and head position were normal and he ambulated with a limp and the use of a cane.  He had full muscle strength of the lower extremities, with normal muscle tone, reflexes and sensation.  Range of motion of the thoracolumbar
spine included normal flexion from 0 to 90 degrees, with pain beginning at 84 degrees; extension from 0 to 16 degrees, with pain beginning at 11 degrees; right lateral flexion from 0 to 25 degrees, with pain beginning at 20 degrees; normal left lateral flexion from 0 to 30 degrees, with pain beginning at 21 degrees; right lateral rotation from 0 to 25 degrees, with pain beginning at 5 degrees; and left lateral rotation from 0 to 12 degrees, with pain beginning at one degree.  There was no additional loss of range of motion with repetitive use testing.   Lasegue's sign was negative.  X-ray results revealed disc space narrowing of the proximal lumbar spaces, with thoracic spondylosis and bilateral L5 pars interarticularis defect.  The examiner diagnosed degenerative spine disease.

On VA examination in June 2008, the Veteran was able to flex forward well beyond 60 degrees, even with consideration of pain, and had a combined range of motion far in excess of 120 degrees.  There was also no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Accordingly, a schedular rating in excess of 10 percent is not warranted under the general rating formula.

The Board also notes that as there is no evidence of intervertebral disc disease or physician prescribed bed rest during this period, due to the low back disability, a higher rating is not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2015).

With regard to the DeLuca criteria, on VA examination in June 2008, the Veteran complained of weekly, moderate flare-ups of low back pain that lasted for hours, following activity, and relieved by rest and time.  He also reported that he used a cane and that he could not walk more than a few yards.  On physical examination, after repetitive use testing, there was pain noted, but there was no additional loss of motion.  Furthermore, there is no medical evidence to show that there was any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, due to excess fatigability, weakness or incoordination, to a degree that supports a schedular rating in excess of 10 percent during this period.  A higher schedular rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

Finally, the Board notes that besides the Veteran's already service-connected bilateral restless leg syndrome, there is no evidence of any other neurological manifestations of the lumbar spine disability that would warrant a separate rating during this period.  

Period Beginning September 6, 2013

In order for the Veteran to receive a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, his low back disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

There is no evidence or finding of ankylosis favorable or unfavorable during this period.  See September 2013 and October 2013 VA examination reports.  Therefore, a higher rating is not warranted under the general rating formula.

The Board has considered whether a higher disability rating is warranted for the
Veteran's low back disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare ups.  See 38 C F R §§ 4.40, 4.45, DeLuca v.
Brown, 8 Vet App 202 (1995).  The Board recognizes that the evidence includes
complaints of severe flare-ups of back pain when he does not take his pain medication, and that VA examination reports reveal notations of functional loss upon repetition.  However, the Board finds that the 40 percent disability evaluation assigned for this period appropriately reflects the functional impairment including pain, flare-ups and reduction in full range of motion that the Veteran experiences.  Additional functional loss due to pain, such as to warrant the next higher evaluation is not evident for the Veteran's low back disability.  That is, the evidence does not show that the additional functional impairment during flare-ups results in symptoms consistent with unfavorable ankylosis.

Finally, the Board notes that in addition to his already service-connected bilateral restless leg syndrome, the Veteran was noted to have mild radiculopathy of the lower extremities, manifested by symptoms of paresthesias and/or dysesthesias on VA examination in October 2013.  However, as the symptoms of his lower extremity radiculopathy are the same symptoms he experiences in association with his restless leg syndrome (paresthesias and/or dysesthesias), the Board finds that assigning separate ratings for both bilateral restless leg syndrome and radiculopathy of the lower extremities would violate the prohibition against pyramiding.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). 

In sum, for the reasons noted above, a schedular rating in excess of 40 percent is not warranted for the period beginning September 6, 2013. 

The Board has found no other section that provides a basis upon which to assign a higher schedular rating or separate compensable schedular evaluation (other than the evaluation already assigned for bilateral restless leg syndrome for the low back disability.  The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  

Cervical Spine Disability

Period Prior to October 18, 2013

In order for the Veteran to receive a compensable rating under the General Rating Formula for Diseases and Injuries of the Spine, his cervical spine disability must be manifested by forward flexion greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

On VA examination in June 2008, the Veteran complained of neck pain since his in-service injury in 2006.  On physical examination, there was no objective evidence of abnormalities of the cervical sacrospinalis, including spasm, atrophy, guarding, pain with motion, tenderness and weakness.  There was also no objective evidence of abnormal spinal curvatures.  Posture and head position were normal.  There was full range of motion of the cervical spine, with no pain on motion or loss of range of motion with repetitive use testing.  X-ray results revealed degenerative changes with osteophytes at multiple levels and slight narrowing of interspaces as C3-4 and C6-7.  The examiner diagnosed degenerative spine disease.

On VA examination in June 2008, the Veteran was able to flex forward well beyond 30 degrees, with no pain, and had a combined range of motion far in excess of 170 degrees.  There was also no evidence of muscle spasm, guarding or localized tenderness, or vertebral body fracture.  Accordingly, a compensable schedular rating is not warranted during this period under the general rating formula.

The Board also notes that as there is no evidence of intervertebral disc disease or physician prescribed bed rest during this period, due to the cervical spine disability, a compensable rating is not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2015).

With regard to the DeLuca criteria, on VA examination in June 2008, the Veteran complained of weekly, moderate flare-ups of neck pain that lasted for hours, following activity, and relieved by rest and time.  On physical examination, after repetitive use testing, there was no additional loss of motion.  Furthermore, there is no medical evidence to show that there was any additional loss of motion of the cervical spine, due to pain or flare-ups of pain, due to excess fatigability, weakness or incoordination, to a degree that supports a schedular rating in excess of 10 percent during this period.  A compensable schedular rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

Finally, the Board notes that there is no evidence of any neurological manifestations of the cervical spine disability that would warrant a separate rating during this period.  

Period Beginning October 18, 2013

In order for the Veteran to receive a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, his cervical spine disability must be manifested by forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  These findings are not shown during this period on appeal.  See October 2013 VA examination report.  Therefore, a higher rating is not warranted under the general rating formula.

The Board also notes that as there is no evidence of intervertebral disc disease or physician prescribed bed rest during this period, due to the cervical spine disability, a compensable rating is not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2015).

With regard to the DeLuca criteria, the Board notes that the Veteran denied flare-ups on VA examination in October 2013, and there was no evidence of additional loss of motion on repetitive use testing.  However, he was noted to have functional impairment following repetitive use testing.  However, the Board finds that the 20 percent disability evaluation assigned for this period appropriately reflects the functional impairment including pain, that the Veteran experiences.  Additional functional loss due to pain, such as to warrant the next higher evaluation is not evident for the Veteran's cervical spine disability.  That is, the evidence does not show that the additional functional impairment during flare-ups results in forward flexion less than 15 degrees or symptoms consistent with unfavorable ankylosis.  A rating in excess of 20 percent would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

Finally, the Board notes that there is no evidence of any neurological manifestations of the cervical spine disability that would warrant a separate rating during this period.  

Left and Right Hip Disabilities

Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  DC 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is 60 percent disabling.  Intermediate ankylosis of the hip is 70 percent disabling.  Extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and entitles the claimant to special monthly compensation.  38 C.F.R. § 4.71a. 

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is for flexion of the thigh that is limited to 30 degrees.  A 30 percent rating is for flexion of the thigh that is limited to 20 degrees.  A 40 percent rating is for flexion of the thigh that is limited to 10 degrees. 
Under DC 5253, limitation of adduction and an inability to cross legs, or limitation of rotation with an inability to toe-out the affected leg more than 15 degrees warrants a 10 percent rating. Limitation of abduction of a thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  DC 5254 provides for a singular maximum evaluation of 80 percent for flail joint of the hip.

DC 5255 deals with impairment of the femur.  Under this code, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of femur, with false joint, or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent evaluation.  The highest rating available under that code, 80 percent, is warranted for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).

The Veteran was granted service connection under DC 5252 for painful motion of the hips; however, as none of the medical evidence during the appeal period, including the June 2008, September 2013 and October 2013 VA examinations, and VA outpatient treatment records, shows flexion of the left or right thigh limited to at least 30 degrees, a rating in excess of 10 percent is not warranted under DC 5252.  Furthermore, as there is no evidence of extension limited to at least 5 degrees, a compensable rating is not warranted under DC 5251.  Furthermore, as there is no evidence of ankylosis at any time during the appeal period, higher ratings under DC 5250 are also not warranted.

In addition, as there is no evidence of record of limitation of abduction of the thighs, preventing crossing of the legs, or limitation of rotation of the thighs, preventing toeing out more than 15 degrees, compensable ratings under DC 5253 are also not warranted for this period.

There is also no evidence of flail joint of the hips or impairment of the femur and as such, the Veteran's left and right hip disabilities also do not warrant a compensable rating under DC 5254 or 5255.

In addition, the Veteran has reported flare-ups of hip pain from walking too much, and on VA examination in September 2013, he experienced functional impairment of the hips following repetitive-use testing, in the form of less movement than normal and pain on movement.  However, at no time during the appeal period has range of motion been reduced or joint function additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, the Board also finds that ratings in excess of 10 percent are not warranted at any time during the appeal period, due to functional impairment.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has found no other section that provides a basis upon which to assign higher schedular ratings or separate compensable schedular evaluations for the bilateral hip disability.  The Veteran is competent to report the symptoms of his bilateral hip disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for higher schedular ratings, as discussed above.  

Bilateral Restless Leg Syndrome

In a February 2009 rating decision, the RO granted service connection for restless leg syndrome, bilateral.  A noncompensable evaluation was assigned, effective July 9, 2008.  The Board notes that in the August 2013 Board decision, it was noted that the issue on appeal was entitlement to a rating in excess of 10 percent for bilateral restless leg syndrome.  However, the record does not reflect that the Veteran was ever awarded an increased rating for his bilateral restless leg syndrome since he was service-connected in February 2009, and he is currently still assigned a noncompensable rating for the disability.

The Veteran contends that an initial compensable rating is warranted for his bilateral restless leg syndrome.  This disability has been rated by analogy pursuant to the criteria for sciatic nerve neuritis found under 38 C.F.R. § 4.124a, DC 8620. 

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Under DC 8620, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

Period Prior to October 8, 2013

The only probative medical evidence of record for this period is the report of VA examination in June 2008.  At that time, the Veteran reported that his legs moved at night when he slept and twitched during the day.  He denied any treatment for the condition at that time.  Upon examination, he was not able to walk on his heels or toes; otherwise, his motor examination was within normal limits.  He had full sensation, reflexes and muscle strength in the lower extremities.  The examiner continued the diagnosis of restless leg syndrome.  

The Board concludes that a compensable rating for restless leg syndrome is not warranted prior to October 8, 2013 because the Veteran was not shown to have mild, incomplete paralysis of the sciatic nerve during this period.

Period Beginning October 8, 2013

The only probative medical evidence of record for this period is the report of VA examination in October 2013.  At that time, the Veteran reported that he was taking medication nightly, which helped significantly.  He denied any symptoms during the day and indicated that the condition was very well controlled.  Physical examination revealed mild paresthesias and/or dysesthesias in the lower extremities.  Otherwise, findings were normal.

As there is evidence during this period of mild incomplete paralysis of the sciatic nerve, the Board finds that a 10 percent rating is warranted beginning October 8, 2013.

However, the weight of the evidence does not show moderate, moderately-severe or severe incomplete paralysis or impairment.  The evidence also does not demonstrate complete paralysis of the affected nerve.  The weight of the competent and credible evidence does not establish foot drop on the right or left.  As such, the Board concludes that the weight of the evidence supports no more than a 10 percent rating for the service-connected the bilateral restless leg syndrome for the period beginning on October 8, 2013.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his restless leg syndrome.  However, the Board finds that the question of the severity of his restless leg syndrome is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

The Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his restless leg syndrome. 

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected restless leg syndrome is primarily manifested by symptoms of leg moving and twitching, paresthesias (tingling/pricking sensation) and dysesthesias (unpleasant/abnormal sense of touch) in the legs.  There is no medical or lay evidence of other restless leg symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Veteran's restless leg syndrome symptoms are clearly accounted for in the noncompensable and 10 percent ratings, pursuant to DC 8620.

As such, the Board concludes that the preponderance of the evidence is against the assignment of an compensable disability rating prior to October 8, 2013and in excess of 10 percent thereafter, under Diagnostic Code 8620 for the bilateral restless leg syndrome.
\
Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" rating is warranted for these service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.
Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities noted above, reasonably describe and assess the Veteran's disability levels and symptomatology.  

As the Veteran's disability picture for all of the service-connected disabilities discussed above, for the entire appeal period, is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


ORDER

An initial increased rating for a right knee disability is denied.

An initial increased rating for a left knee disability is denied.

Prior to September 6, 2013, an initial rating in excess of 10 percent for a low back disability is denied.

For the period beginning September 6, 2013, a rating in excess of 40 percent for a low back disability is denied.

For the period prior to October 18, 2013, an initial rating in excess of 10 percent for a cervical spine disability is denied.

For the period beginning October 18, 2013, a rating in excess of 20 percent for a cervical spine disability is denied.

An initial increased rating for a right hip disability is denied.

An initial increased rating for a left hip disability is denied.

For the period prior to October 8, 2013, an initial compensable rating for bilateral restless leg syndrome is denied.

For the period beginning October 8, 2013, a 10 percent rating is granted for bilateral restless leg syndrome.


REMAND

Post Concussive Syndrome, to include Headaches

Regarding the claim for an increased rating for post concussive syndrome, to include headaches, the Board notes that additional relevant evidence has recently been received since the last supplemental statement of the case was issued in March 2014.  This evidence includes July 1, 2016 VA TBI and headaches examinations.  

The RO is required to consider this evidence and submit a supplemental statement of the case (SSOC) to the Veteran pursuant to 38 C.F.R. § 19.31(b).  Therefore, remand of the case for the RO to submit an SSOC with regard to this issue is necessary.  38 C.F.R. § 19.31(b).




TDIU

As noted above, the RO recently denied the Veteran's TDIU claim in an October 2013 rating decision, but particularly in light of favorable rating determinations herein, the Board finds that the issue should be reconsidered.

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran's Application for Increased Compensation Based on Unemployability (From 21-8940) indicates that he is 55 years old and that he was last employed in July 2008, as a carpenter.  He reported on the form that his service-connected leg disabilities, head, back disability, PTSD and sleep apnea prevent him from securing or following any substantially gainful occupation.

The Veteran is currently service connected for PTSD, evaluated as 50 percent disabling prior to December 10, 2012, and as 70 percent disabling thereafter; obstructive sleep apnea, evaluated as 50 percent disabling since July 9, 2008; a low back disability, evaluated as 10 percent disabling prior to September 6, 2013 and as 40 percent disabling thereafter; a cervical spine disability, evaluated as noncompensable prior to October 8, 2013 and as 20 percent disabling thereafter; post concussive syndrome, to include headaches, evaluated as noncompensable prior to September 6, 2013 and as 40 percent disabling thereafter; right hip strain and left hip strain, both evaluated as 10 percent disabling since July 9, 2008; patellofemoral pain syndrome right and left knee, both evaluated as 10 percent disabling since July 9, 2008; tinnitus, evaluated as 10 percent disabling since July 9, 2008; erectile dysfunction, evaluated as noncompensable since July 9, 2008; and bilateral restless leg syndrome, evaluated as noncompensable prior to October 8, 2013 and as 10 percent disabling thereafter (based on the increase granted in this decision).  He has had a combined evaluation of 90 percent since July 9, 2008, and 100 percent since September 6, 2013.  Therefore, he has met the scheduler requirement for TDIU under 38 C.F.R. § 4.16(a) since July 9, 2008.

A TDIU constitutes a lesser benefit than a total schedular rating.  As the Veteran has a combined scheduler rating of 100 percent beginning September 6, 2013, the issue of entitlement to a TDIU is effectively moot for the period beginning September 6, 2013.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350, 3.341, 4.16(a).  The remaining question, therefore, is whether he is entitled to TDIU prior to September 6, 2013.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  Neither the June 2008, September 2013 or October 2013 VA examiners gave an opinion on the impact of all of the Veteran's service-connected disabilities on his ability to work.  See June 2008 September 2013 and October 2013 VA examination reports.  Accordingly, the Board finds it necessary to remand the issue of entitlement to a TDIU, in order for another VA examiner to provide a medical opinion as to whether the Veteran is unemployable due to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, readjudicate the Veteran's claim for an increased rating for post concussive syndrome, to include headaches, based on the entirety of the evidence, to include the July 2016 VA TBI and headache examinations.  

3.  Then, provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work prior to September 6, 2013.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work prior to September 6, 2013, consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities.  The examiner should be provided with a list of the Veteran's service-connected disabilities. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue of entitlement to TDIU prior to September 6, 2013.  

5.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


